In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00496-CR
     ___________________________

QUENTEZ JAVONTA BROWN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1519910D


  Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

       Appellant Quentez Javonta Brown appeals his conviction and related ten-year

sentence for robbery, a charge Brown pleaded guilty to after the State had initially

charged him with aggravated robbery with a deadly weapon (a firearm). See Tex. Penal

Code Ann. §§ 12.33, 29.02. We will affirm.

       Brown’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Brown of his motion to withdraw, provided him a copy of the brief, informed him of

his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold the appeal is frivolous, and took concrete

measures to facilitate Brown’s review of the appellate record. See 436 S.W.3d 313, 319

(Tex. Crim. App. 2014). Brown had the opportunity to file a pro se response to the

Anders brief, but he did not. The State submitted a letter stating that it would not be

filing a brief.

       As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

                                          2
grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit—we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgment.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                                          3